DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 11/18/2021. In the paper of 11/18/2021, Applicant canceled claims 1-3 and 6-8 and amended claims 4-5. Accordingly, currently only claims 4-5 are pending.
Applicant also submitted a new specification on 11/18/2021.

Response to Arguments
Moot and/or Withdrawn Rejections
The objection to claims 1-3 for improper sequence nomenclature in the claims is withdrawn in view of the new amendment of claims 4-5.
The objection to Figure 3 for containing a nucleotide sequence that is NOT identified by the sequence identifier assigned to it in the sequence listing as required by 37 CFR 1.821(d) is withdrawn based on the new specification that was filed on 11/19/2021 which newly includes a description of Fig. 3.
The rejection of claims 1-3 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is moot based on the cancellation of these claims.
The rejection of claims 1-3 under 35 U.S.C. 101 are moot based on the cancellation of these claims.
The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al. (2016, International journal of biological macromolecules, 82, pp.361-368) is moot based on the cancellation of this claim.
The rejection of claims 2-3 and 6-8 under 35 U.S.C. 103 as being unpatentable over Wu et al. (2016, International journal of biological macromolecules, 82, pp.361-368; hereafter Wu et al.) in view Huang et al. (2013, Biotechnology letters, 35(8), pp.1265-1270; hereafter Huang et al.), McLauglin et al. moot based on the cancellation of these claims.

Maintained Rejections
The rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over Wu et al. in view Huang et al., McLauglin et al. (US2003/0104395), GenBank Accession No. CP006644.1 (2013), An et al. (US2003/0050470), SantaLucia et al. (2007, HumanaPress: pp 3-33), Zhou et al. (US2018/0002765) and Polansky (US2004/0023207) is maintained with slight modification necessitated by claim amendment(s).

Argument(s)
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive as follows. 
Applicant argues that Sphingomonas sp. have high homology with other species that do not synthesize Sanxan gum (Remarks, pg 3, last para). 
For example, the pgmG sequence of Sphingomonas sp. has 83% homology with Sphingomonas strains that do not synthesize Sanxan gum (Remarks, pg 3, last para). Also, the ugdG sequence Sphingomonas sp. has 80% homology with Sphingomonas strains that do not synthesize Sanxan gum (page 4 of the Remarks of 11/18/2021). In view of the above, Applicant then argues that designing PCR primers for identifying Sanxan gum producing Sphingomonas sp. is difficult (see Remarks, pg 3, last para) and that the instant SEQ ID NOS: 5-6 are non-obvious (see Remarks pg 3, 1st para).

Applicant then indicates that the 920 bp instant SEQ ID NO: 13 is a unique marker in Sphingomonas sp. synthesizing bacteria (Sanxan gum producing) (see Remarks, pg 2, last para), and that SEQ ID NO: 13 has a 76% homology with Sphingomonas strains that do not synthesize Sanxan gum (Remarks, pg 5, 1st para). The specification additionally discloses that the instant SEQ ID NO: 13 is a molecular marker for identifying Sphingomonas sp. and can distinguish the Sanxan gum producing Sphingomonas sp. from Welan gum, Gellan gum and Xanthan gum producing Sphingomonas sp. (see Specification, pg 4, last para and pg 8, 2nd para and pg 15, lines 4-8).

Concerning Applicant’s argument that the instant SEQ ID NOS: 5-6 are non-obvious, this argument is not persuasive to the Examiner because: 
(1) Applicant has not established how the instant SEQ ID NOS: 5-6 allow only for the identification of Sphingomonas strains that synthesize Sanxan gum (Sphingomonas sp.), while excluding Sphingomonas strains that do not synthesize Sanxan gum; Also, no SEQ ID NOS. are included in the specification for the Welan gum producing, Gellan gum producing and Xanthan gum producing Sphingomonas sp. so as to enable the Examiner to verify that the instant SEQ ID NOS: 5-6 are specific for only Sanxan gum producing Sphingomonas sp., and not specific for non-Sanxam gum producing-Sphingomonas strains). Applicant instead has indicated the percent homology between portion of the Sanxan gum producing Sphingomonas sp. (i.e. ugdG and/or pgmG sequence(s)) relative to some undisclosed sequence(s) of non-Sanxan gum producing Sphingomonas strain(s).
Concerning the marker for Sanxan gum producing Sphingomonas sp., the instant SEQ ID NO: 13 is indicated as being highly homologous (76%) to non-Sanxan gum producing Sphingomonas sp.;

(2) Applicant has also not established how the 920 bp unique marker for establishing Sanxan gum producing Sphingomonas sp., SEQ ID NO: 13, is related to the instant SEQ ID NOS: 5-6. 
A review of the instant SEQ ID NOS: 5-6 by the Examiner indicates that these nucleotide sequences have no homology to any partial/full nucleotide sequence of SEQ ID NO: 13 and cannot even bind to the instant SEQ ID NO: 13. 
In contrast, the instant SEQ ID NOS: 5-6 would bind the Sanxan gum producing-Sphingomonas sp. template having the GenBank Accession No. CP006644.1 and in a PCR reaction, generate an amplicon sized 1014 bp using the template.

(3) Applicant has not pointed to any difference in sequence of the template of Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1 (cited in the 35 U.S.C 103 rejection), the template sequence of Sanxam gum producing-Sphingomonas comprising Applicant’s unique marker, SEQ ID NO: 13; or template sequence from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession No. 19480 or 1650. The latter two are identified only as comprising the instant SEQ ID NO: 13.
The instant SEQ ID NO: 13 was found to be 100% identical to and indistinguishable from the known Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1 at nucleotides 5,888,951 – 5,889,870.
Furthermore, the instant SEQ ID NOS: 5-6 are also 100% identical to and indistinguishable from the known Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1 at nucleotides 5,888,901- 5,888,917 and at nucleotides 5,889,914- 5,889,895 respectively.

Accordingly, both the instant SEQ ID NO: 13 and SEQ ID NOS: 5-6 are prima facie obvious as they constitute sequence(s) that are 100% homologous to and derived from the known Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1. 
Also, because Sphingomonas sanxanigenens NX02 strain was already known to be a Sanxan gum producing Sphingomonas sp  according to Wu et al. (2016, International journal of biological macromolecules, 82, pp.361-368: specifically at pg 361, left col, 1st para below abstract and pg 364, left col., 2nd para below Table 2) and Huang et al. 2009, International Journal of Systematic and Evolutionary Microbiology, 59(4): 719-723; specifically at pg 719, right col., 2nd para below the abstract, the use of these NX02 sequences to identify a Sanxan gum producing Sphingomonas sp and the packaging of these NX02 sequences into a kit for identifying a Sanxan gum producing Sphingomonas sp. are also prima facie obvious.  
The rejection under 35 U.S.C 103 are maintained but slightly modified as necessitated by the new claim amendment(s).
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “and ultrapure water to 25 µL”. Please amend the limitation to “and further add ultrapure water to reach a final system volume of 25 µL” so as to maintain claim clarity.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 4 recites the limitation “wherein the control DNA template is isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center”.

The specification was consulted for a definition and/or structure for the Sphingomonas sp. template from strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center. 
The specification on page 8, 2nd paragraph appears to indicate that at least the molecular marker consisting the 261 bp SEQ ID NO: 14, a partial of sequence of SEQ ID NO: 13, is comprised in Sphingomonas Sp. CGMCC No. 1650 or CGMCC No. 19480. No other structure for Sphingomonas sp. template from strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650  was gleaned for Sphingomonas Sp. CGMCC No. 1650 or CGMCC No. 19480.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a method of identifying Sanxan gum, yet the claim recites no steps where Sanxan gum is identified. 
Instead, a step of detecting of an amplification product sized about 950 bp, (not Sanxan gum by electrophoresis detection is implied in the claim.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting (an) essential step(s), such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted step(s) should establish how Sanxan gum is to be identified following the electrophoresis detection of the about 950 bp sized amplicon.

Alternatively, Applicant may also amend the preamble of claim 4 and direct it to  a method for identifying a Sanxan gum-producing Sphingonomas strain, if the intent of claim 4 is indeed to identify a Sanxan gum producing Sphingomonas strain.

Claim 4 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reciting process step(s) that are confusing and therefore indefinite. 
While step (i) of claim 4 is recited as the positive, active process step of performing a PCR reaction, in contrast, step (ii) of claim 4 is written with no active step recited.  
Based on M.P.E.P 2173.05 (q), method claims should recite positive, active process steps (see also Ex parte Erlich 3 USPQ 2d 1011). Minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion.  See Ex parte Erlich, 3 USPQ2d, p. 1011 (Bd. Pat. App. Int. 1986).  
In the instant case, it is suggested that the claims be rewritten such that they set forth defined methods, such as by reciting "[a] method of . . . , comprising the steps of . . .", after which a series of active steps is recited. 
For example claim 4 may recite:
 "(i) performing a PCR reaction using genomic DNA of Sphingomonas sp. as a template for PCR amplification, and SEQ ID NO: 5 as primer 1 and SEQ ID NO: 6 as primer 2; wherein for the PCR reaction, a PCR amplification system is to be provided and subjected to PCR reaction conditions of a pre-denaturation at 95 °C for 5 minutes followed with a 30 cycles= amplification, wherein each cycle includes a 94 °C denaturation held for 45 seconds, an annealing at 55 - 63 °C held for 45 seconds and an extension at 72°C held for 1 minute, and after the 30 cycles, performing a final extension at 72°C held for 10 minutes; 
(ii) identifying a Sanxan gum producing Sphingomonas sp. by performing electrophoresis detection of the PCR amplification product generated by step (i), said amplification product sized about 950 bp . . ."

Claim 4 recite the limitation “a nucleotide sequence shown in SEQ ID NO. 5” and the limitation “a nucleotide sequence shown in SEQ ID NO. 6”. The scope encompassed by each limitation is unclear, particularly, whether or not the limitation is requiring the full nucleotide sequence of SEQ ID NO: 5 or SEQ ID NO: 6; or whether any partial sequence derived from SEQ ID NO: 5 or from SEQ ID NO: 6 are also encompassed. It is suggested that the phrase “shown in” of the limitations above, be replaced with conventional U.S. claim language such as “comprising” or “consisting of” for scope clarity.

Claim 5 recite the limitation “having nucleotide sequences shown in SEQ ID NO. 5 and SEQ ID No. 6” which has the same issues with clarity of scope as noted for claim 4 above. It is suggested that the phrase “shown in” of the limitation of claim 5, be replaced with conventional U.S. claim language such as “comprising” or “consisting of” for scope clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2016, International journal of biological macromolecules, 82, pp.361-368: previously cited) in view Huang et al. (2013, Biotechnology letters, 35(8), pp.1265-1270: previously cited), McLauglin et al. (US2003/0104395: previously cited), GenBank Accession No. CP006644.1 (submitted July 2013: previously cited), An et al. (US2003/0050470: previously cited), SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited), Zhou et al. (US2018/0002765: previously cited) and Polansky (US2004/0023207: previously cited).

Claim 4
Claim 4 is directed to a method for identifying Sanxan gum comprising the following steps: 
i) performing PCR reaction using genomic DNA of Sphingomonas sp. as a template for PCR amplification, and a nucleotide sequence shown in SEQ ID No. 5 and a nucleotide sequence shown in SEQ ID No. 6 as primers; 
ii) PCR amplification system containing 
1.0 µL of 10-30 ng/µL template DNA, 
0.5 µL of 10 µM primer 1, 
0.5 µL of 10 µM primer 2, 
1.0 µL of 10 mM dNTP, 
2.5 µL 10X buffer, 
0.5 µL of 5 U/µL Platinum Taq DNA polymerase, and 
ultrapure water to 25 µL; 
PCR reaction conditions containing pre-denaturation at 95°C for 5 minutes; 94°C for 45 seconds, 55-63°C for 45 seconds, 72°C for 1 minute, 30 cycles; 72°C extension for 10 minutes; 
a PCR amplification product being about 950 bp by electrophoresis detection.

Wu et al. (2016)
Regarding claim 4, Wu et al. teach (2016) teach that Sphingomonas sanxanigenens NX02 throughout its life cycle synthesizes an extracellular polymer called sphingan Ss which is composed of carbohydrate, lipid and protein (pg 361, left col, 1st para below abstract and pg 364, left col., 2nd para below Table 2). 
Based on the instant disclosure at pg 2, line 5, “Sphingan Ss” is known as Sanxan gum. Accordingly, Wu et al. (2016) teach that Sphingomonas sanxanigenens NX02 is a sanxan gum producing strain. 
Wu et al. (2016) further teach the genome sequence of Sphingomonas sanxanigenens NX02, complete genome as GenBank Accession No. CP006644.1 (see pg 363, left col, section 2.8).

Omitted from Wu et al. (2016) (claim 4)
Regarding claim 4, Wu et al. do not teach performing a PCR reaction using genomic DNA of Sphingomonas sp. and a primer pair consisting SEQ ID NOS: 5-6 as primer 1 and primer 2. 
Wu et al. do not teach a PCR amplification system containing 1.0 µL of 10-30 ng/µL template DNA, 0.5 µL of 10 µM primer 1, 0.5 µL of 10 µM primer 2, 1.0 µL of 10 mM dNTP, 2.5 µL 10 X buffer, 0.5 µl of 5 U/µL Platinum Taq DNA polymerase, and ultrapure water.
Wu et al. do not teach PCR reaction conditions containing 
a pre-denaturation at 95 °C for 5 minutes; 
30 cycles, wherein each cycle consists
a 94 °C denaturation for 45 seconds, 
a 55-63 °C annealing for 45 seconds, 
a 72 °C extension for 1 minute; and
a final extension following the 30 cycles at 72 °C for 10 minutes.

Huang et al. (2013)
Regarding claim 4, Huang et al. teach (2013) teach a PCR that provides a primer pair consisting the primer DP1 (5’-ACCGSCAGCCABAAYCCG-‘3) and the primer DP2 (5’-GCGSTTGASGTCGGCRCC-‘3) so as to generate a 897 bp product fragment of the pgmG gene of the genomic DNA of S. sanxanigenens (see Huang et al., pg 1266, right col., see section entitled “Cloning of the pgmG gene from S. sanxanigenens”). 
The DP1 primer binds the Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1 at positions 4,854,860 - 4,854,877.
The DP2 primer binds the Sphingomonas sanxanigenens NX02 sequence having the GenBank Accession No. CP006644.1 at positions 4,855,739 - 4,855,756.


Omitted from Huang et al. (2013) (claim 4)
Regarding claim 4, Huang et al. do not teach:
(i) performing PCR reaction using SEQ ID NO: 5 as primer 1 (binding positions 5,888,901 – 5,888,917 of Sphingomonas sanxanigenens NX02 sequence having GenBank CP006644.1); and 
SEQ ID NO: 6 as primer 2 (binding positions 5,889,914 - 5,889,895 of Sphingomonas sanxanigenens NX02 sequence having GenBank CP006644.1).

Huang et al. do not teach a PCR amplification system containing: 
1.0 µL of 10-30 ng/µL template DNA, 
0.5 µL of 10 µM primer 1, 
0.5 µL of 10 uM primer 2, 
1.0 µL of 10 mM dNTP, 2.5 µL 10 X buffer, 
0.5 µl of 5 U/µL Platinum Taq DNA polymerase, and
ultrapure water to 25 µL;

Huang et al. do not teach PCR reaction conditions that contain: 
a pre-denaturation at 95 °C for 5 minutes; 
94 °C for 45 seconds, 
55-63 °C for 45 seconds, 
72 °C for 1 minute, 30 cycles; 
and a final extension at 72 °C held for 10 minutes.

Huang et al. do not teach an electrophoresis detection of the amplification product.

GenBank Accession No. CP006644 (July 2013)
Wu et al. teach the Sphingomonas sanxanigenens NX02 oligonucleotide of Genbank Accession No. CP006644.1, which is identical to and indistinguishable from the instant 17 bp primer consisting SEQ ID NO: 5 at nucleotides at positions  5,888,901- 5,888,917. 
The Sphingomonas sanxanigenens NX02 oligonucleotide of Genbank Accession No. CP006644.1, is also identical to and indistinguishable from the instant 20 bp primer consisting SEQ ID NO: 6 at nucleotides at positions 5,889,914- 5,889,895. 

An et al. (2003)
An et al. provided primer and probe design guidance at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

McLauglin et al.
Regarding the PCR reaction conditions as claimed in claim 4, McLauglin et al. teach in para [0060] that “PCR reaction time, temperatures and cycle numbers may be varied to optimize a particular reaction as a matter of routine experimentation. Those of ordinary skill in the art will recognize the following as guidance in determining the various parameters for PCR reactions, and will also recognize that variation of one or more conditions is within the scope of the invention”.

Zhou et al. (US2018/0002765) (claim 4)
Regarding claim 4, Zhou et al. teach a PCR combined with an electrophoresis detection method and PCR reaction condition. The PCR reaction of Zhou et al. provides a primer pair for identifying a sequence or a molecular marker in a sample (para [0038], [0066], [0050]-[0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select alternative and functionally equivalent primers to the primers taught by Huang et al. for identifying sanxan gum producing Sphingomonas sanxanigenens NX02 strain for the purpose of amplifying and identifying a different target sequence from Sphingomonas sanxanigenens NX02 strain.
The ordinary skilled artisan would have been motivated to select the instant primers of SEQ ID NOS: 5-6 using the sanxan gum producing Sphingomonas sanxanigenens NX02 strain template sequence taught by Wu et al. as well as primer design guidance provided by Huang et al. who teach/suggest deriving primer sequences from the GenBank Accession No. CP006644.1 and other guidance for designing optimal primers as provided by An et al., and Santa Lucia et al. 
The ordinary skilled artisan would have had a reasonable expectation of success in making and using the instantly claimed primers to identify/screen for the presence of Sphingomonas sanxanigenens NX02, a sanxan gum producing microbial strain in view of Huang et al. and Zhou et al. who teach PCR and/or electrophoretic protocol for detecting the presence of a molecular marker and SantaLucia et al. who elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
Finally, it would have been within the purview of the ordinary skilled artisan before the effective filing date of the invention to provide and optimize the standard PCR conditions so as to arrive at the claimed parameters. It would not have taken extraordinary skill to do so in view of SantaLucia et al. who teach that it was optimization of PCR parameters was routine and/or McLauglin et al. who also teach that optimizing a PCR assay by selecting appropriate temperature-time conditions and/or appropriate amplification reagent concentrations was routine. 
Denaturation, annealing and extension temperature and time lengths are results based parameters that a skilled artisan would recognize affects amplification efficiency. Typically, differences in temperature and temperature incubation time lengths do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature conditions are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 4 is prima facie obvious.

Claim 5
Claim 5 is directed to a kit for identifying Sanxan gum comprising a pair of primers having nucleotide sequences shown in SEQ ID NO.5  and SEQ ID NO.6, a control DNA template and PCR amplification system, wherein the PCR amplification system comprises dNTP, Taq DNA polymerase and buffers; wherein the control DNA template is isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center.

Regarding claim 5, Wu et al. (2016) do not teach a kit comprising a control DNA isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center and the instant SEQ ID NOS: 5-6 and a PCR amplification system comprising dNTP, Taq DNA polymerase and buffers. 
Huang et al. (2013), McLauglin et al., GenBank, An et al. andcSantaLucia et al. also do not teach a kit comprising the instant SEQ ID NOS: 5-6 and control DNA isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center.

The combined teachings of Wu et al. (2016), Huang et al. (2013), GenBank Accession No. CP006644.1, An et al., SantaLaucia et al., McLaughlin et al. as noted in the rejection of claim 4 above, make the instant primers consisting SEQ ID NOS: 5-6, which are functionally equivalent alternatives to the DP1-DP2 primers of Huang et al. (2013), prima facie obvious to make and use for identifying the Sanxan gum producing Sphingomonas sanxanigenens NX02 strain having the Genbank Accession No. CP006644.1. 
The NX02 template of Genbank Accession No. CP006644.1 is construed as being 100% identical to and indistinguishable from the instant control DNA isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 since the Specification on pg 8, 2nd para discloses Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 as comprising SEQ ID NO: 14, a partial sequence of SEQ ID NO: 13. 
The NX02 sequence having the GenBank accession No. CP006644.1 is 100% identical to the instant 261 bp SEQ ID NO: 14 at nucleotides 5,889,000 – 5,889,260.
The NX02 sequence having the GenBank accession No. CP006644.1 is also 100% identical to the instant 920 bp SEQ ID NO: 13 at nucleotides 5,888,951 – 5,889,870.

Zhou et al. (US2018/002765) (claim 5)
Regarding claim 5, Zhou et al. teach kits comprising a primer pair for obtaining a molecular marker were conventional before the effective filing date of the instant invention (para [0006], [0015], [0040], [0050]-[0079]).

Polansky (US2004/0023207) (claim 5)
Regarding claim 5, Polansky (US2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide all elements as needed for performing a PCR detection method and place into a kit for the advantages taught by Polansky et al. 
Zhou et al. teach kits comprising a primer pair for a marker were already conventional before the effective filing of the instant invention. 
The ordinary skilled artisan would have had a reasonable expectation of success at constructing the claimed kit by including alternative but functionally equivalent primers to the DP1-DP2 primers of Huang et al. (i.e. the instant SEQ ID NOS: 5-6) so as to identify a sequence of sanxan gum producing Sphingomonas sanxanigenens NX02 strain as alternative target sequence(s). 
The functionally equivalent alternative primers to those of Huang et al. are prima facie obvious to make and use in a PCR screening method in view of the guidance gleaned from Wu et al., Huang et al., GenBank Accession No. CP006644.1 and An et al. and SantaLucia et al., as indicated by the obviousness statement for claim 4 above.
Accordingly, it would have been obvious to combine these alternative but functionally equivalent primers into a package as a kit with other essential elements for amplifying the marker of sanxan gum producing microbial strain and elements for screening for the marker of sanxan gum producing microbial strain since combining elements into a container for practice of the known method particularly PCR detection method that identifies a molecular marker, is within the skill of the ordinary practitioner.
The ordinary skilled artisan would have been readily apprised to include the template having GenBank Accession No. CP006644.1 (also known as the instant control DNA) as well as other well-known elements for performing a PCR reaction (i.e. the instant PCR amplification system) into the kit.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 5 is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,104,879 in view of Huang et al. (2013, Biotechnology letters, 35(8), pp.1265-1270), McLauglin et al. (US2003/0104395), Wu et al. (2016, International journal of biological macromolecules, 82, pp.361-368), GenBank Accession No. CP006644.1 (submitted July 2013), An et al. (US2003/0050470), SantaLucia et al. (2007, HumanaPress: pp 3-33), Zhou et al. (US2018/0002765) and Polansky (US2004/0023207).


Claim 1 of U.S. Patent No. 11,104,879 recites “ a method for identifying a Sanxan gum producing-strain-Sphingomonas sp comprising a step of identifying the Sanxan gum producing strain-Sphingomonas sp. with a molecular marker; wherein the Sanxan gum producing strain-Sphingomonas sp. is Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 in the China General Microbiological Culture Collection Center, the molecular marker is a nucleotide having the nucleotide sequence shown in SEQ ID NO. 1”.

Although claim 1 of U.S. Patent No. 11,104,879 is not identical to the instant claim 4, they are not patentably distinct from each other because they are both directed to methods for identifying Sanxan gum producing Sphingomonas sp.
The difference between claim 1 of U.S. Patent No. 11,104,879 and the instant claim 4 is that the instant claim 4 is a more specific version of the method of claim 1 of U.S. Patent No. 11,104,879 since the instant claim 4 provides a PCR amplification step that uses the instant SEQ ID NOS: 5-6 as primer 1 and primer 2 to generate an amplification product of about 950 bp detected via electrophoresis detection.

Claim 1 of U.S. Patent No. 11,104,879 does not recite any process step(s). 

Claim 1 of U.S. Patent No. 11,104,879 is also not identical to the instant claim 5 as the latter is directed to a kit that comprises an amplification system comprising dNTP, Taq DNA polymerase and buffers, primers SEQ ID NOS: 5-6 and a control DNA isolated from Sphingomonas sp. strain NW20200301 deposited under CGMCC Accession Number: 19480 or 1650 in the China General Microbiological Culture Collection Center.

Wu et al. (claims 4-5)
Regarding claims 4-5, Wu et al. (2016) teach Sanxan gum producing Sphingomonas sanxanigenens NX02 template sequence having the GenBank Accession No. CP006644.1 (pg 361, left col, 1st para below abstract and pg 364, left col., 2nd para below Table 2 and see pg 363, left col, section 2.8).

Huang et al. (claims 4-5)
Regarding claim 4, Huang et al. (2013) teach a PCR amplification that uses two primers DP1 and DP2 which are specific for the Sanxan gum producing Sphingomonas sanxanigenens NX02 template sequence having the GenBank Accession No. CP006644.1 (pg 1266, right col, section entitled “Cloning of the pgmG gene from S. sanxanigenens”). 
Regarding claim 5, Huang et al. (2013) teach/suggest the instant amplification system elements for performing a PCR. 

Wu et al. and Genbank (claims 4-5)
The Wu et al. oligonucleotide of Genbank Accession No. CP006644.1 teach nucleotides at positions 5,889,914- 5,889,895 (which are 100% identical to the instant SEQ ID NO: 6) and nucleotides at positions at positions 5,888,901- 5,888,917 (which are 100% identical to the instant SEQ ID NO: 5), each of these sequence useful to in a PCR to obtain a fragment nucleotide sequence comprising the instant 920 bp SEQ ID NO: 13 (nucleotides 5,888,951- 5,889,870 of Genbank Accession No. CP006644.1).

An et al. (claims 4-5)
An et al. provided primer and probe design guidance at paragraphs [0065]-[0067].
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007) (claims 4-5)
Regarding claims 4-5, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

McLaughlin et al. (claim 4)
Regarding claim 4, McLauglin et al. teach in para [0060] that “PCR reaction time, temperatures and cycle numbers may be varied to optimize a particular reaction as a matter of routine experimentation. Those of ordinary skill in the art will recognize the following as guidance in determining the various parameters for PCR reactions, and will also recognize that variation of one or more conditions is within the scope of the invention”.

Zhou et al. (US2018/002765) (claims 4-5)
Regarding claim 4, Zhou et al. teach a PCR combined with an electrophoresis detection method and PCR reaction condition. The PCR reaction of Zhou et al. provides a primer pair for identifying a sequence or a molecular marker in a sample (para [0038], [0066], [0050]-[0079]).
Regarding claim 5, Zhou et al. teach kits comprising a primer pair for obtaining a molecular marker were conventional before the effective filing date of the instant invention (para [0006], [0015], [0040], [0050]-[0079]).

Polansky (US2004/0023207) (claim 5)
Regarding claim 5, Polansky (US2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.” 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select alternative and functionally equivalent primers to the primers taught by Huang et al. for identifying sanxan gum producing Sphingomonas sanxanigenens NX02 strain for the purpose of amplifying and identifying a different target sequence from Sphingomonas sanxanigenens NX02 strain.
The ordinary skilled artisan would have been motivated to select the instant primers of SEQ ID NOS: 5-6 using the sanxan gum producing Sphingomonas sanxanigenens NX02 strain sequence taught by Wu et al. as well as primer design guidance provided by Huang et al. who teach/suggest deriving primer sequences from the GenBank Accession No. CP006644.1 and other guidance for designing optimal primers as provided by An et al., and Santa Lucia et al. 
The ordinary skilled artisan would have had a reasonable expectation of success in making and using the instantly claimed primers to identify/screen for the presence of Sphingomonas sanxanigenens NX02, a sanxan gum producing microbial strain in view of Huang et al. and Zhou et al. who teach PCR and/or electrophoretic protocol for detecting the presence of a molecular marker and SantaLucia et al. who elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
Finally, it would have been within the purview of the ordinary skilled artisan before the effective filing date of the invention to provide and optimize the standard PCR conditions so as to arrive at the claimed parameters. It would not have taken extraordinary skill to do so in view of SantaLucia et al. who teach that it was optimization of PCR parameters was routine and/or McLauglin et al. who also teach that optimizing a PCR assay by selecting appropriate temperature-time conditions and/or appropriate amplification reagent concentrations was routine. 
Denaturation, annealing and extension temperature and time lengths are results based parameters that a skilled artisan would recognize affects amplification efficiency. Typically, differences in temperature and temperature incubation time lengths do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature conditions are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 4 is not patentably distinct from claim 1 of U.S. Patent No. 11,104,879 in view of all of the cited reference(s) above.

Regarding the kit of claim 5, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide all elements as needed for performing a PCR detection method and place into a kit for the advantages taught by Polansky et al. 
Zhou et al. teach kits comprising a primer pair for a marker were already conventional before the effective filing of the instant invention. The ordinary skilled artisan would have had a reasonable expectation of success at constructing the claimed kit and include the alternative but functionally equivalent primers for identifying a sequence of sanxan gum producing Sphingomonas sanxanigenens NX02 strain to the primers of Huang et al. which are prima facie obvious to make in view of the guidance gleaned from Wu et al., Huang et al., GenBank Accession Nos. CP006644.1 and An et al. and SantaLucia et al., because combining elements into a container for practice of the known method that includes screening test samples for a marker of sanxan gum producing microbial strain, is within the skill of the ordinary practitioner.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 5 is also not patentably distinct from claim 1 of U.S. Patent No. 11,104,879 in view of all of the cited reference(s) above.

Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 6, 2021